EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form F-1 of our report dated April 27, 2012, (April 3, 2013 as to the effects of the reverse stock split described in Notes 1 and 12), relating to the consolidated financial statements of Paragon Shipping Inc. and subsidiaries (the "Company") appearing in the Annual Report on Form 20-F/A of the Company for the year ended December 31, 2012. /s/ Deloitte Hadjipavlou, Sofianos & Cambanis S.A. Athens, Greece April 18, 2013
